SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 10, 2008 FUEGO ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada 000-52054 20-2078925 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8010 NW 156 Terrace, Miami, Florida 33018 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(305) 823-9999 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 8 - Other Events Item 8.01 Other Events Fuego Entertainment Files Motion to Dismiss “The Beatles” Apple Corps Limited and Apple Records Inc. Lawsuit On January 10, 2008 Fuego Entertainment, Inc. announced it had acquired 15 tracks of previously unreleased live music recorded by “The Beatles” in 1962 at the Star Club in Hamburg, Germany. The 15 ‘Lost” tracks are believed to be the very first live performance after Ringo Starr joined the other three “Beatles” - John Lennon, Paul McCartney and George Harrison. On March 21, 2008 – Apple Corps Limited and Apple Records, Inc. filed a lawsuit attempting to stop Fuego Entertainment from releasing the Beatles recordings. On April 4, 2008 Fuego Entertainment and Apple Corps entered into an agreed order where Fuego Entertainment would not release the “Lost” Beatles recordings until there was resolution of the March 21st lawsuit. On May 16, 29008 – Fuego Entertainment filed a motion to dismiss the lawsuit brought by Apple Corps Limited and Apple Records, Inc. as a matter of law.
